Appeal from an order denying the defendant’s motion to dismiss the complaint on the ground that it fails to state facts sufficient to constitute a cause of action. The complaint states facts sufficient to constitute a cause of action. The judgments in the former actions between these parties under this lease, if they are to be availed of by the defendant, must be set up in an answer as res adjudicata or as a plea in bar. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., MeNamee, Crapser, Bliss and Heffernan, JJ.